DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 4/6/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 2, 11, 12, 16, and 17 have been amended. 
The objections to the specification have been withdrawn. 
The objections to claims 2, 12, and 17 have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 10-11, filed 4/6/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-20 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a lidar system, comprising: a photonic chip including a light source and a transmit beam coupler configured to provide an output signal for transmission, wherein the output signal is a frequency modulated continuous wave (FMCW) signal; a transmit beam steering device configured to transmit the output signal from the transmit beam coupler of the photonic chip; and a receive beam steering device configured to obtain a reflection of the output signal by a target and to provide the reflection as a received signal to a receive beam coupler of the photonic chip, wherein the photonic chip, the transmit beam steering device, and the receive beam steering device are heterogeneously integrated into an optical engine after the photonic chip, the transmit beam steering device, and the receive beam steering device are separately manufactured. 
Independent claim 11 recites a method of packaging a lidar system, the method comprising: fabricating a photonic chip, wherein the photonic chip includes a light source and a transmit beam coupler to provide an output signal for transmission and the output signal is a frequency modulated continuous wave (FMCW) signal; coupling a transmit beam steering device to the photonic chip to transmit the output signal from the transmit beam coupler of the photonic chip; coupling a receive beam steering device to the photonic chip to obtain a reflection of the output signal by a target and to provide the reflection as a received signal to a receive beam coupler of the photonic chip; and heterogeneously integrating the photonic chip, the transmit beam steering device, and the receive beam steering device into an optical engine following separate fabrication of the photonic chip, the transmit beam steering device, and the receive beam steering device. 
Independent claim 16 recites a vehicle, comprising: a lidar system comprising: a photonic chip including a light source and a transmit beam coupler configured to provide an output signal for transmission, wherein the output signal is a frequency modulated continuous wave (FMCW) signal; a transmit beam steering device configured to transmit the output signal from the transmit beam coupler of the photonic chip; and a receive beam steering device configured to obtain a reflection of the output signal by a target and to provide the reflection as a received signal to a receive beam coupler of the photonic chip, wherein the photonic chip, the transmit beam steering device, and the receive beam steering device are heterogeneously integrated into an optical engine after the photonic chip, the transmit beam steering device, and the receive beam steering device are separately manufactured; and a vehicle controller configured to augment or automate operation of the vehicle based on information from the lidar system. 
The claimed limitations 
as recited in combination in independent claim 1, in particular, “wherein the photonic chip, the transmit beam steering device, and the receive beam steering device are heterogeneously integrated into an optical engine after the photonic chip, the transmit beam steering device, and the receive beam steering device are separately manufactured” 
as recited in combination in independent claim 11, in particular, “heterogeneously integrating the photonic chip, the transmit beam steering device, and the receive beam steering device into an optical engine following separate fabrication of the photonic chip, the transmit beam steering device, and the receive beam steering device” 
and 
as recited in combination in independent claim 16, in particular, “wherein the photonic chip, the transmit beam steering device, and the receive beam steering device are heterogeneously integrated into an optical engine after the photonic chip, the transmit beam steering device, and the receive beam steering device are separately manufactured” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Sayyah et al. (US 9,310,471), teaches 
a lidar system, comprising: a photonic chip including a light source and a transmit beam coupler configured to provide an output signal for transmission, wherein the output signal is a frequency modulated continuous wave (FMCW) signal; a transmit beam steering device configured to transmit the output signal from the transmit beam coupler of the photonic chip; and a receive beam steering device configured to obtain a reflection of the output signal by a target and to provide the reflection as a received signal to a receive beam coupler of the photonic chip 
a method of packaging a lidar system, the method comprising: fabricating a photonic chip, wherein the photonic chip includes a light source and a transmit beam coupler to provide an output signal for transmission and the output signal is a frequency modulated continuous wave (FMCW) signal; coupling a transmit beam steering device to the photonic chip to transmit the output signal from the transmit beam coupler of the photonic chip; and coupling a receive beam steering device to the photonic chip to obtain a reflection of the output signal by a target and to provide the reflection as a received signal to a receive beam coupler of the photonic chip 
and 
a lidar system comprising: a photonic chip including a light source and a transmit beam coupler configured to provide an output signal for transmission, wherein the output signal is a frequency modulated continuous wave (FMCW) signal; a transmit beam steering device configured to transmit the output signal from the transmit beam coupler of the photonic chip; a receive beam steering device configured to obtain a reflection of the output signal by a target and to provide the reflection as a received signal to a receive beam coupler of the photonic chip; and automotive use for lidar. 
Another prior art reference, McWhirter et al. (US 2018/0284780), teaches a lidar system integrated into a vehicle. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular, “wherein the photonic chip, the transmit beam steering device, and the receive beam steering device are heterogeneously integrated into an optical engine after the photonic chip, the transmit beam steering device, and the receive beam steering device are separately manufactured” 
as recited in combination in independent claim 11, in particular, “heterogeneously integrating the photonic chip, the transmit beam steering device, and the receive beam steering device into an optical engine following separate fabrication of the photonic chip, the transmit beam steering device, and the receive beam steering device” 
and 
as recited in combination in independent claim 16, in particular, “wherein the photonic chip, the transmit beam steering device, and the receive beam steering device are heterogeneously integrated into an optical engine after the photonic chip, the transmit beam steering device, and the receive beam steering device are separately manufactured”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645